Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
Me. Glad : I offer to stipulate that the merchandise involved in this appeal to reappraisement consists of “gearmatie transmission parts.” I also offer to stipulate that at the time of the exportation of this merchandise there was no foreign, export, or United States value as defined by section 402 of the Tariff Act of 1930. I also offer to stipulate that the cost of production figure of this merchandise during the period of exportation was the unit invoice value less 30 percent, packing included.
Me. Stclaeqef : Upon information obtained from Mr. Monroe, appraiser at Blaine, the Government so stipulates.
On the agreed facts, I find and hold that cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930 (19 U.S.C. § 1402(f)), is the proper basis for the determination of the value of the merchandise here involved, and that such value is the invoice unit value, less 30 per centum, packing included.
Judgment will be entered accordingly.